         Case 2:18-cv-01188-TSZ Document 52 Filed 09/09/21 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                     SEP 09 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




 THE ERISA INDUSTRY                            No. 20-35472
 COMMITTEE,
                                               D.C. No. 2:18-cv-01188-TSZ
               Plaintiff - Appellant,
                                               U.S. District Court for Western
   v.                                          Washington, Seattle

 CITY OF SEATTLE,                              MANDATE

               Defendant - Appellee.


        The judgment of this Court, entered March 17, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Quy Le
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
